Citation Nr: 0218118	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-20 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder. 

2.  Entitlement to service connection for a skin disorder 
as secondary to herbicide exposure. 

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
June 1971.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February 
2000, April 2000, and December 2001 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.   


FINDINGS OF FACT

1.  The veteran does not have post traumatic stress 
disorder.  

2.  The veteran served in the Republic of Vietnam during 
the Vietnam Era.

3.  The veteran has not been found to have porphyria 
cutanea tarda, chloracne or other acneform disease 
consistent with chloracne.

4.  Hypertension was not manifested in service or within 
one year from service separation, and is not related to 
the veteran's period of service.



CONCLUSIONS OF LAW

1.  Post traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  Skin disability due to herbicide exposure was not 
incurred in or aggravated by active duty, nor may the 
veteran's skin disability be presumed to have been 
incurred as a result of herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1116 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307(a)(6), 3.309(e) (2002).

3.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2002)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claims, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran's service medical records are associated with 
the claims folder.  The veteran has been provided with VA 
examinations to determine the nature, extent, and etiology 
of the skin disorder and hypertension, and to determine if 
the veteran has post traumatic stress disorder (PTSD) in 
accordance with DSM-IV.  The veteran identified private 
medical records of treatment of the claimed disorders; 
however, he also indicated that he was unable to obtain 
such records.  In a February 2001 authorization and 
consent to release information to the VA, the veteran 
stated that he had contacted the doctors in question and 
his records by Dr. S. were destroyed in a flood and "very 
little remains" of his records by Dr. F.  In April 2001, 
the RO sent letter to the Drs. F. and S. and requested 
copies of the veteran's treatment records.  No records 
were obtained.  The Board finds that all reasonable 
efforts were made to obtain such records and any other 
efforts would be futile.  The veteran has notice that such 
records are unobtainable.  The Board notes that pertinent 
VA treatment records were obtained.  

The veteran and his representative have been provided with 
a statement of the case and supplemental statements of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on 
the claims.  In letters dated in April 2001 and May 2001, 
the RO notified the veteran of the evidence needed to 
substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  The veteran was afforded 
a hearing before the RO in April 2002.  There is no 
identified evidence that has not been accounted for and 
the veteran's representative has been given the 
opportunity to submit written argument.  The VA notified 
the appellant and the appellant's representative of the 
information and any medical or lay evidence, not 
previously submitted, that is necessary to substantiate 
the claims.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is 
no prejudice to him by appellate consideration of the 
claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the extensive 
record on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Pertinent Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002). 

In addition, if a veteran served continuously for ninety 
(90) or more days during a period of war or after December 
31, 1946, and if a cardiovascular disorder became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, that 
condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the substantive 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current 
disability and a determination of a relationship between 
that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, 
which stated that "a veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000). 

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service, satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact 
that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall 
resolve every reasonable doubt in favor of the veteran. 
Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
The reasons for granting or denying service connection in 
each case shall be recorded in full.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2002). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (2002).

In order to grant service connection for PTSD to a non-
combat veteran, there must be credible evidence to support 
the veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in- 
service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

38 U.S.C.A. § 1116(a) provides presumptive service 
connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975.  It also provides presumptive 
service connection on the basis of herbicide exposure for 
each additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, 
and that becomes manifest within the period (if any) 
prescribed in such regulations in a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to 
an herbicide agent, and (B) the occurrence of a disease in 
humans, the Secretary shall prescribe regulations 
providing that a presumption of service connection is 
warranted for that disease for the purposes of this 
section.  38 U.S.C.A. § 1116(b)(1).

In making determinations for the purpose of this 
subsection, the Secretary shall take into account (A) 
reports received by the Secretary from the National 
Academy of Sciences under section 3 of the Agent Orange 
Act of 1991 [note to this section], and (B) all other 
sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for 
the purpose of making such determinations, the Secretary 
shall take into consideration whether the results are 
statistically significant, are capable of replication, and 
withstand peer review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in 
humans and exposure to an herbicide agent shall be 
considered to be positive for the purposes of this section 
if the credible evidence for the association is equal to 
or outweighs the credible evidence against the 
association.  38 U.S.C.A. § 1116(b)(3).

Porphyria cutanea tarda, chloracne and other acneform 
disease consistent with chloracne are the only skin 
diseases specified in 38 U.S.C.A. § 1116(a).  In addition, 
the Secretary has not determined, on the basis of sound 
medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to 
an herbicide agent, and (B) the occurrence of any skin 
disease in humans other than porphyria cutanea tarda, 
chloracne and other acneform disease consistent with 
chloracne.  See 38 C.F.R. § 3.309(e). 

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), it was observed that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. 
at 54.  

Analysis

Entitlement to service connection for PTSD

Under the pertinent regulations, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an 
inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f).

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  The persuasive medical 
evidence of record establishes that the veteran currently 
has intermittent explosive disorder; alcohol dependence, 
chronic, in all but full remission; and mixed personality 
disorder with antisocial narcissistic and avoidance 
aspects.  The probative medical evidence of record shows 
that the veteran does not have PTSD.  

The service medical records do not reflect a diagnosis of 
PTSD or other psychiatric disorder.  The May 1971 
separation examination report indicates that psychiatric 
examination was normal.     

VA treatment records from the mental health clinic, dated 
from September 1999 to September 2002, reflect diagnoses 
of PTSD.  A June 2001 VA mental health treatment record 
indicates that the veteran was administered the Combat 
Mississippi scale and the veteran's score was 142, well 
above the PTSD cutoff of 107.   

A June 2002 VA psychiatric examination report indicates 
that the veteran served in the Army from October 1968 to 
June 1971.  He was discharged under other than honorable 
conditions initially after having been court-martialed for 
threatening another soldier who had reportedly assaulted 
him; the veteran's discharge was subsequently upgraded to 
under honorable conditions.  It was noted that the veteran 
served in Vietnam between September 1970 to September 1971 
with the 185th Flight Maintenance Company which was part 
of the 1st Logistic Unit which was part of the 2/11th 
Armored Cavalry Regiment.  The veteran was stationed 
outside of Long Binh at a firebase named Zeon.  The 
veteran's military occupation specialty was auto mechanic 
but the veteran reported that he never really worked as a 
mechanic but he spent his tour of duty doing security 
work.  The veteran indicated that the security work 
involved patrolling the perimeter of the firebase in a 
jeep.  The veteran described his stressors, including the 
death of Ron Hill, seeing a motor vehicle accident where a 
man was pinned under a jeep and died before help arrived, 
and seeing a sergeant burned when there was a gasoline 
explosion.  He also reported that he helped to dig a 
trench which was later filled with dead bodies.  The 
examiner noted that the veteran did not report a single 
combat related incident.  

The examiner stated that the veteran was given ample 
opportunity to outline his psychiatric symptoms and 
current difficulties.  The veteran was asked frequent 
questions in this regard and was given ample opportunity 
to elaborate on things he said.  In contrast to previous 
reports that he had an occasional nightmare about the 
motor vehicle accident mentioned above, the veteran 
claimed that he had nightmares several times a week about 
the pit of bodies.  The veteran reported that he slept 
about five hours a night, though he did not specifically 
relate this to anything in service.  The veteran stated 
that he does think about Vietnam on a more or less daily 
basis, though he reported that this was not always the to 
the point where it was intrusive or disruptive.  The 
veteran did not like war movies although he watched them 
and spent several days being bothered by their 
recollections.  He reported that he had few friends, he 
did not like crowds, and he did not trust people.  It was 
noted that the veteran had a lengthy history of arrests 
for criminal behavior and violent acting out.      

The VA examination report indicates that the veteran 
sought treatment at the VA medical center in October 2000 
for what he believed was PTSD, but the examiner noted that 
the veteran described depression, anger, frustration and 
occasional nightmares.  It was noted that the veteran had 
been seen on more or less a monthly basis since that time 
by both a therapist and a psychiatrist.  The veteran was 
currently taking Valium, Depakote, and Paxil.  The 
examiner noted that the records showed a diagnosis of PTSD 
based upon the veteran's report of symptoms to the 
therapist and psychologist.  

The examiner noted that the veteran was administered the 
Mississippi Combat scale.  He obtained a score of 142 
which, the examiner noted, was inconsistent with his 
military experience and represented significant 
exaggeration of severity of symptoms and the presence of 
marked secondary gain issues.   

The veteran underwent mental status examination.  The 
examiner stated that based on a review of the available 
medical records, including the veteran's claims folder as 
well as the currently conducted clinical examination, and 
assuming this information was factual and accurate, the 
overall clinical impression was intermittent explosive 
disorder; alcohol dependence chronic, in all but full 
remission; and mixed personality disorder with anti-
social, narcissistic and avoidance aspects.  The examiner 
determined that the veteran did not meet the diagnostic 
criteria for the diagnosis of PTSD either in terms of 
identified stressors or on-going symptoms presentation. 

The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  
In assessing evidence such as medical opinions, the 
failure of the physician to provide a basis for his 
opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  In some cases, the physician's 
special qualifications or expertise in the relevant 
medical specialty or lack thereof may be a factor.  In 
every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more probative than the other.   

In the present case, the Board finds that the June 2002 VA 
examination report has great evidentiary weight.  The VA 
psychiatrist reviewed the veteran's medical records 
including the psychological testing results, and examined 
the veteran before concluding that the veteran did not 
meet the criteria for PTSD in accordance with DSM-IV.  The 
Board notes that the VA psychiatrist has special knowledge 
in the field of psychiatry and is competent to render a 
medical diagnosis.  In evaluating the probative value of 
medical statements, the Board looks at factors such as the 
health care provider's knowledge and skill in analyzing 
the medical data. See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 
284 (1997).  The psychiatrist also gave reasons and bases 
for the conclusion that the veteran did not meet the 
criteria for PTSD.  Such reasons and bases that supported 
the VA examiner's conclusion were that the veteran did not 
have ongoing symptom presentation and the score on the 
Mississippi combat scale was inconsistent with the 
veteran's military experience and represented exaggeration 
and secondary gain issues.    

The Board finds that the VA treatment records from the 
mental health clinic to have limited evidentiary weight.  
As noted above, the counseling therapist and psychologist 
indicate in the treatment records that the veteran has 
PTSD.  However, it is not clear that the diagnosis is in 
accordance with the DSM-IV.  The diagnosis appears to be 
based only upon the interview of the veteran.  The 
counseling therapist conducted psychological testing of 
the veteran; however, the therapist did not address 
whether the results of the testing represented 
exaggeration.  The counselor's assessment appears to be 
based upon the report of the veteran.    

Thus, the Board places greater probative value on the VA 
examination report which indicates that the veteran does 
not have PTSD.    

As noted, service connection for PTSD requires medical 
evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  The 
Board finds that the persuasive evidence of record 
establishes that the veteran does not currently have PTSD.  
As such, the preponderance of the evidence is against the 
claim of service connection for PTSD and service 
connection is not warranted for that disorder.

Entitlement to service connection for a skin disorder as 
due to herbicide exposure

The veteran contends that his current skin disorder is due 
to exposure to Agent Orange in service.  Service records 
show that the veteran served in the Republic of Vietnam 
during the Vietnam era.  

The medical evidence shows that the veteran has not been 
found to have any of the skin disorders subject to 
presumptive service connection on the basis of herbicide 
exposure.  

A July 1999 VA treatment record reflects a diagnosis of 
acne and chronic folliculitis.  A November 2000 private 
medical record reflects a diagnosis of acne vulgaris 
temporally associated with agents the veteran was exposed 
to in Vietnam; pseudoacanthosis nigricans, likely obesity 
related with no evidence of psoriasis; and seborrheic 
dermatitis of the scalp.  A July 2001 VA treatment record 
reflects a diagnosis of pruritic rash and nummular eczema 
versus psoriasis.  

The June 2002 VA examination report reflects a diagnosis 
of acne, folliculitis, and scarring from acne.  The 
examiner indicated that the veteran did have a typical 
pattern or distribution of regular acne as opposed to 
chloracne.  The examiner noted that this was not typically 
secondary to exposure to Agent Orange.   

There is no medical evidence that the veteran has 
porphyria cutanea tarda, chloracne or other acneform 
disease consistent with chloracne, which are the only skin 
diseases specified in 38 U.S.C.A. § 1116(a).    

The Board notes that the veteran currently has a skin 
disorder diagnosed as acne and folliculitis.  Service 
connection for chronic folliculitis was established on a 
direct basis in February 2000 and a 10 percent evaluation 
was assigned effective February 18, 1999.  This 
determination was based upon the service medical records 
which showed a diagnosis of acne vulgaris upon service 
separation in May 1971 and upon medical evidence of a 
current skin disorder diagnosed as acne and folliculitis.  
The other skin diagnoses, pseudoacanthosis nigricans 
likely related to obesity, seborrheic dermatitis of the 
scalp, and pruritic rash or eczema, have not been 
associated by the Secretary or by any medical evidence of 
record to agent orange exposure, and were first manifest 
many years after service.  

Therefore, for the reasons discussed above, the Board 
finds that service connection for a skin disorder as 
secondary to herbicide exposure is not warranted, since 
there is no evidence of porphyria cutanea tarda, chloracne 
or other acneform disease consistent with chloracne.  The 
Board concludes that the preponderance of the evidence of 
record is against the veteran's claim for service 
connection for a skin disorder as secondary to herbicide 
exposure.  The claim is therefore denied.  

Entitlement to service connection for hypertension

The veteran asserts that he is entitled to service 
connection for hypertension.  He contends that he 
developed hypertension in service after taking salt pills.  

Service medical records do not reflect a diagnosis of 
hypertension.  The May 1971 separation examination report 
shows that examination of the veteran's heart was normal.  
His blood pressure reading was 150/60.  Hypertension was 
not diagnosed.     

There is medical evidence which establishes that the 
veteran currently has hypertension.  A December 1999 VA 
treatment record reflects a diagnosis of hypertension.  A 
July 2001 VA examination report reflects a diagnosis of 
hypertension.  

The veteran has not submitted any medical evidence showing 
treatment or diagnosis of hypertension in service or soon 
after service separation.  There is no competent evidence 
of a manifestation of hypertension to a compensable degree 
within one year from service separation in June 1971.  In 
a February 2001 statement, the veteran asserted that he 
was treated for hypertension in 1971; however, he was 
unable to obtain those medical records and the veteran 
indicated that such records were destroyed.  As discussed 
above, the Boards finds that the VA made all reasonable 
efforts to locate or obtain these records, but to no 
avail.  Thus, service connection for hypertension on a 
presumptive basis is not warranted.  See 38 C.F.R. 
§ 3.307, 3.309.  

The Board finds that the evidence of record shows that the 
veteran's hypertension was first manifested more than 27 
years after service separation.  The medical evidence of 
record shows that the veteran's hypertension first 
manifested in 1999.  

The veteran asserts that his hypertension was caused by 
taking salt pills in service.  The Board finds that the 
evidence of record does not support this contention.  
There is no medical evidence that the hypertension was 
caused by taking salt pills in service or is related to 
service.  The only evidence of service incurrence of the 
hypertension is the veteran's own statements.  The 
veteran's own implied assertions that he developed 
hypertension due to taking salt pills in service are 
afforded no probative weight in the absence of evidence 
that the veteran has the expertise to render opinions 
about medical matters.  Although a layperson, such as the 
veteran, is competent to testify as to his symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent 
to render such an opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), 
the Federal Circuit indicated that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service 
and the disability.  In the present case, the veteran has 
not submitted competent evidence of a connection between 
the veteran's service and his hypertension.  The medical 
evidence shows that the hypertension first manifested 
approximately 27 years after service.  The medical 
evidence of record shows that the veteran did not have 
hypertension in service.  Thus, the Board finds that 
service connection for hypertension is not warranted, 
since the preponderance of the evidence shows that the 
hypertension was not incurred in service and there is no 
evidence of a relationship between the current 
hypertension and service.  The Board concludes that the 
claim must therefore be denied.  

Since the preponderance of the evidence is against the 
claim for service connection for hypertension, the benefit 
of the doubt doctrine is not for application with regard 
to this claim.  VCAA; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for PTSD is denied.

Service connection for skin disability due to herbicide 
exposure is denied.

Service connection for hypertension is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

